                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


James Hassler,

                        Plaintiff,     Case No. 19-cv-12454

v.                                     Judith E. Levy
                                       United States District Judge
St. Clair County Treasurer’s
Office, et al.,                        Mag. Judge Anthony P. Patti

                        Defendant.

________________________________/

  ORDER ADOPTING REPORT AND RECOMMENDATION [9]

     Before the Court is Magistrate Judge Patti’s September 13, 2019

report and recommendation (ECF No. 9) recommending the Court deny

plaintiff James Hassler’s motion for a temporary restraining order. (ECF

No. 8.) The parties were required to file specific written objections to the

report and recommendation within 14 days of service. Fed. R. Civ. P.

72(b)(2); E.D. Mich. L.R. 72.1(d). No objections were filed. The Court has

nevertheless thoroughly reviewed the report and recommendation and
concurs in the reasoning and result. Accordingly, the report and

recommendation (ECF No. 9) is ADOPTED.1

      IT IS SO ORDERED.



Dated: October 1, 2019                       s/Judith E. Levy
     Ann Arbor, Michigan                     JUDITH E. LEVY
                                             United States District Judge


                       CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on October 1, 2019.

                                             s/Shawna Burns
                                             SHAWNA BURNS
                                             Case Manager




      1 By failing to object to the Report and Recommendation, the parties have
waived any further right of appeal. United States v. Sullivan, 431 F.3d 976, 984 (6th
Cir. 2005).
                                         2
